United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
       ___________

       No. 97-1296
       ___________

United States of America,          *
                                   *
            Appellee,              *
                                   *
       v.                          *
                                   *
Anthony Wayne Law,                 *
                                   *
            Appellant.             *

    ___________                        Appeals from the United
States
                                       District Court for the
    No. 97-1340                          Western   District   of
Missouri
    ___________
                                             [UNPUBLISHED]
United States of America,         *
                                  *
            Appellee,             *
                                  *
       v.                         *
                                  *
Tracy Taylor,                     *
                                  *
            Appellant.            *
                            ___________

                                  Submitted:     July 1, 1997

                                            Filed:    August 15,
1997
                            ___________
Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                      ___________


PER CURIAM.

    In this consolidated appeal, Anthony W. Law and Tracy L. Taylor challenge
the sentences imposed upon resentencing for drug offenses
after their firearm convictions had been vacated in light
of Bailey v. United States, 116 S. Ct. 501, 506 (1995).1
We affirm.

    Both Law and Taylor argue that the district court
lacked authority to resentence them on the drug
convictions, and that imposition of a two-level
enhancement under U.S. Sentencing Guidelines Manual §
2D1.1(b)(1) (1995) violates double jeopardy and due
process. These contentions, however, are foreclosed by
our recent decision in United States v. Harrison, 113
F.3d 135, 136-38 (8th Cir. 1997). We also reject their
arguments that the district court improperly applied the
section 2D1.1(b)(1) enhancement.     There is abundant
evidence that they possessed loaded and readily-
accessible firearms to protect their drug-trafficking
activities. See United States v. Williams, 10 F.3d 590,
595-96 (8th Cir. 1993).

    Finally, we need not consider Taylor's challenge to
a four-level enhancement under U.S. Sentencing Guidelines
Manual § 3B1.1(a) (organizer or leader of criminal
activity involving five or more participants), because a

      1
        Law's sentence was imposed by the Honorable Howard F. Sachs, United States
District Judge for the Western District of Missouri. Taylor's sentence was imposed by
the Honorable Gary A. Fenner, United States District Judge for the Western District
of Missouri.
different panel of this court considered and rejected his
position on this issue in his previous appeal.        See
United States v. Taylor, No. 91-2123, slip op. at 1 (8th
Cir. Mar. 24, 1992) (unpublished per curiam).
    Accordingly, the judgments of the district court are
affirmed.

    A true copy.

          Attest:

                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.